323 F.2d 363
John C. CENTANNI, d/b/a Linesman Service Company, et al., Appellants,v.T. SMITH & SON, INC., et al., Appellees.
No. 20224.
United States Court of Appeals Fifth Circuit.
October 18, 1963.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
Amos L. Ponder, Jr., George M. Ponder, New Orleans, La., for appellants.
Charles Kohlmeyer, Jr., New Orleans, La. (Lemle & Kelleher, New Orleans, La., on the brief), for appellees.
Before RIVES and JONES, Circuit Judges, and DAWKINS, Jr., District Judge.
PER CURIAM.


1
The Court has carefully reviewed the record and briefs and concludes that substantial evidence supports the district court's findings of fact and conclusions of law, reported at 216 F. Supp. 330 (D.C. 1963). The judgment is not clearly erroneous and, therefore, is affirmed.